JUSTICE McDADE, specially concurring in part and dissenting in part: The majority’s conclusion that “the record is devoid of any evidence that notice by publication was properly made on *** Conseco” (361 Ill. App. 3d at 507) is based exclusively on section 1 of the Notice by Publication Act (715 ILCS 5/1 (West 2002)). I write separately to observe that the certificate of the publisher is not the only or even the best evidence of publication. For example, I would not find insufficient evidence of publication if the publisher provided live testimony rather than completing the certificate of publication, or if witnesses testified that they read the notice in the appropriate paper on five consecutive days, or if authenticated copies of the published notice are filed. I also note that the Notice by Publication Act states only that the certificate of the publisher is sufficient (i.e., “enough” (American Heritage Dictionary 679 (1983))) evidence of publication. See also Haugan v. City of Chicago, 259 Ill. 249, 255 (1913) (“The affidavit and certificate of publication are merely prima facie evidence, on which the court may or may not have acted in arriving at its finding, in a special assessment proceeding, that it had jurisdiction. There may have been other evidence submitted as to posting and publishing notices”). I also have some concern about Green Tree’s argument that this court should find that H&H Investments did not comply with the notice by publication requirements on the grounds H&H Investments used Green Tree’s former corporate name in its publication. This argument raises a question as to whether Green Tree’s multiple name changes might be subterfuge for avoiding notice when it fails to pay its taxes. Nonetheless, it appears the legislature intended strict compliance with the Notice by Publication Act. H&H Investments failed to provide the certificate of the publisher as required, or any other competent evidence that it complied with the Property Tax Code’s notice by publication requirement. I therefore concur with the majority’s holding to the extent it finds that H&H Investments provided insufficient evidence of notice by publication because the certificate of publication, which was the only evidence submitted, failed to meet the statutory requirements of the Notice by Publication Act. I disagree with the majority’s conclusion that H&H Investments failed to make a diligent inquiry or effort to properly serve Green Tree with notice. The majority reasoned that, because the Property Tax Code “refers only to a person’s residence as the proper mode of such service,” “we must look to [section 2 — 204 of] the Code of Civil Procedure to determine what is appropriate service on a corporation.” 361 Ill. App. 3d at 508.2 The majority then concluded that service is proper only on the corporations’ registered agent. However, the majority admitted that “[t]he Property Tax Code regulates the procedure regarding service of process of a tax deed on an interested party located outside the county.” 361 Ill. App. 3d at 508. Therefore, its reasoning must assume that a corporation does not have a residence. Green Tree does have a residence, and, therefore, H&H Invest-merits’ only responsibility under the Property Tax Code (and not the Code of Civil Procedure) was to “cause a copy of the notice to be sent by registered or certified mail, return receipt requested, to [respondent] at [its] residence, if ascertainable.” 35 ILCS 200/22—15 (West 2002). Further, Green Tree’s “residence” is not limited to the office of its registered agent. For example, under section 2—102 of the Code of Civil Procedure, “[a]ny private corporation *** is a resident of any county in which it has its registered office or other office or is doing business.” (Emphasis added.) 735 ILCS 5/2— 102(a) (West 2002). Green Tree does not claim that the address to which H&H Investments mailed notice was not one of its offices or a place where it was doing business. The majority does not cite, nor do I believe exists, any authority that a corporation’s sole residence is the office of its registered agent. Accordingly, I would find that H&H Investments proved it provided notice to Green Tree as required by the Property Tax Code. For the foregoing reasons, I respectfully specially concur in part and dissent in part.  The Property Tax Code actually refers to a party’s residence. Although the majority did not state that it turned from this section of the Property Tax Code to the Code of Civil Procedure because it felt this section excluded corporations, I note that it does not. See 35 ILCS 200/22— 15 (West 2002) (“If •any owner or party interested, upon diligent inquiry and effort cannot be found or served with notice in the county, then the person making the service shall cause a copy of the notice to be sent by registered or certified mail, return receipt requested, to that party at his or her residence, if ascertainable”).